Opinion by
Cline, J.
On appeal to reappraisement it was held that the entered per se values of the relish dishes were correct but that the deduction for inland freight should be as found by the appraiser. It appeared that the cost for freight depended on the time of the year the merchandise was shipped, that when the river Elbe was frozen shipments were made by railroad but otherwise they came part of the journey on the river, and that the freight varied. From the evidence it was found that the importer acted without intention to misrepresent the facts or to defraud the revenue. The petition was therefore granted.